DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Applicant’s amendment filed 3/7/2022 is acknowledged.  Claims 11 and 17-19 have been amended.  Claims 20-25 have been added.  Claims 11, 12 and 17-25 are pending.  All of the amendment and arguments have been thoroughly reviewed and considered.   Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action. Accordingly, the rejections of the prior Office action are withdrawn.   
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Postal on 4/28/2022.
The application has been amended as follows: 
(a)	In the claim 11, the limitation ---isolated--- was inserted in line 1 in front of “single strand”.
(b)	In the claim 18, the limitation “a” in line 2 in front of “composition” was deleted and replaced with ---the---.
(c)	In the claim 19, the limitation “A” in front of “composition” at the beginning of line 2 was deleted and replaced with ---the---.
(d)	In the claim 20, the limitation “an” in line 1 in front of “isolated” was deleted and replaced with ---the---.
(e)	The non-elected claims 1-10 and 13-16 have been canceled.
3.	The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments and arguments were found persuasive to obviate the rejections of the prior Office action.  The examiner agrees that the cited prior art, either alone or in combination, do not teach  or suggest an isolated SSB protein as instantly claimed comprising the sequence of SEQ ID NO: 1 or SEQ ID NO: 2 comprising an amino acid at position 17 and/or 71 that has been substituted with an amino acid that lacks a negative charge in its side chain”.    An updated search did not reveal any prior art against the clamed invention.   Patentability is based on the combination of features recited in the claims 11-12 and 17-25.   Accordingly, the instant invention is deemed novel.                                                           
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637